The court below nullified a judgment against appellees for want of authority on the part of counsel to appear for them. It is admitted that they (appellees) were not served with process. The sole question here is the sufficiency of the evidence and we find it ample to support the chancellors decree. The following cases are not in all respects similar, but they are persuasive: Certiorari denied on authority of Budd v. Gamble,13 Fla. 265, Shelton v. Tiffin et al., 6 How. 163,12 L.Ed. 387 and Harshey v. Blackmar, 20 Iowa 161.
Certiorari denied.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.